DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/03/2021. 
In the instant Amendment, claims 3-4, 10 and 18 have been cancelled. Claims 1-2, 5-7, 11-15, 17 and 19-21 have been amended.
Claims 1-2, 5-9, 11-17 and 19-21 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant's arguments with respect to amended independent claims 1 and 17, filed on 05/03/2021, have been considered and are persuasive. The amended claims 1 and 17 has overcome the art rejections cited in previous Office Action. Claims 1-2, 5-9, 11-17 and 19-21 are now allowable.

Allowable Subject Matter
Claims 1-2, 5-9, 11-17 and 19-21 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Han et al. (Kr 20120003036) which discloses sealing case for camera module to prevent moisture, and Choi (KR 20090040583) which discloses protecting cable joint for camera. The prior arts of record, taken individually or in combination fail to 

Claims 2, 5-9, 11-16 and 19-21 are allowable because they depend on allowed claims 1 and 17, respectively, as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/KATHLEEN V NGUYEN/Examiner, Art Unit 2486